       Case 1:19-cv-05523-SDG Document 141 Filed 06/29/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC,                 )
                                           )
             Plaintiff,                    )
                                           ) Case No.1:19-cv-05523-SDG
vs.                                        )
                                           )
SIONIC MOBILE CORPORATION and              )
RONALD D. HERMAN,                          )
                                           )
             Defendants.                   )


                   NOTICE OF RESPONSE TO SUBPOENA

      Non-party Berkely Capital Partners, LLC, by and through the undersigned

counsel, gives notice that on June 28, 2021 Berkeley Capital Partners, LLC’s

Supplemental Response to Subpoena was served via e-mail and U.S. Mail upon

all counsel listed below:

                                  Simon Jenner
                                 Richard J. Baker
                               Baker Jenner LLLP
                        210 Interstate North Parkway, SE
                                    Suite 100
                                Atlanta, GA 30339
                Attorneys for Defendant Sionic Mobile Corporation
Case 1:19-cv-05523-SDG Document 141 Filed 06/29/21 Page 2 of 3




                     Jason Brian Godwin
                     Godwin Law Group
                3985 Steve Reynolds Boulevard
                         Building D
                     Norcross, GA 30093


                      GREGORY, DOYLE, CALHOUN &
                      ROGERS, LLC

                      /s/ Daniel H. Wirth________________
                      Joseph B. Alonso, Esq.
                      Daniel H. Wirth, Esq.
                      49 Atlanta St.
                      Marietta, GA 30060
                      (770) 422-1776
                      (770) 426-6144 Facsimile




                              2
       Case 1:19-cv-05523-SDG Document 141 Filed 06/29/21 Page 3 of 3




           CERTIFICATE OF FONT TYPE, SIZE AND SERVICE
      This is to certify that on June 29, 2021 that I prepared NOTICE OF

RESPONSE TO SUBPOENA in Time New Roman, 14 point type in

accordance with L.R. 5.1(C), and that I electronically filed the document with the

Clerk of Court using the CM/ECF system, which sent notification of such filing to

all counsel of record:


                                  Simon Jenner
                                 Richard J. Baker
                               Baker Jenner LLLP
                        210 Interstate North Parkway, SE
                                    Suite 100
                                Atlanta, GA 30339
                Attorneys for Defendant Sionic Mobile Corporation

                              Jason Brian Godwin
                              Godwin Law Group
                         3985 Steve Reynolds Boulevard
                                  Building D
                              Norcross, GA 30093


                                GREGORY, DOYLE, CALHOUN &
                                ROGERS, LLC

                                /s/ Daniel H. Wirth________________
                                Joseph B. Alonso, Esq.
                                Daniel H. Wirth, Esq.
                                49 Atlanta St.
                                Marietta, GA 30060
                                (770) 422-1776
                                (770) 426-6144 Facsimile

                                         3
